 
WING LUNG BANK
 
IMPORTANT NOTICE:
THIS LETTER SETS OUT THE TERMS AND CONDITIONS UPON WHICH OUR BANK WOULD PROVIDE
BANKING FACILITIES TO YOU.  YOU ARE ADVISED TO READ AND UNDERSTAND SUCH TERMS
AND CONDITIONS BEFORE ACCEPTING THIS LETTER, OR IF YOU CONSIDER NECESSARY, SEEK
INDEPENDENT LEGAL ADVICE.

 
 
Our
Ref:                      011L122256-RL                                                                           Date:
29 August 2011
 
Hong Kong Highpower Technology Company Limited
Flat 4 13/F Block 4 Tai Ping Industrial Centre
51A Ting Kok Road
Tai Po
NT
 
Dear Sir(s)
 
We are pleased to offer to you the following facilities / renew your facilities
on the following revised terms.
 
Borrower:
 
Hong Kong Highpower Technology Company Limited
     
Lender:
 
Wing Lung Bank Limited
     
Facilities Type:
 
Term Loan
     
Facilities Amount:
 
Term Loan I to the extent of USD2,600,000.00
Term Loan II to the extent of HKD20,000,000.00
     
Final Maturity Date:
 
Term Loan I: 30 March 2012
Term Loan II: 1 year from the first drawdown date of Term Loan II
     
Purpose:
 
(1) To facilitate the procurement of raw materials
(2) To facilitate general working capital
 
     
Interest Rate:
 
Term Loan I:
1.1 % per annum above LIBOR
LIBOR means the London Interbank Offered Rate which shall be determined by the
Lender by reference to the Reuters LIBOR page (or its replacement) as of 11:00
a.m. (London Time) one London Business Day prior to the beginning of each
Interest Period.
Term Loan II:
3% per annum above HIBOR
HIBOR means the rate of interest offered on Hong Kong dollars loans by banks in
the interbank market for a specified period.  HIBOR will be determined at the
Lender's absolute discretion on the drawdown date and on the first day of each
Interest Period.

 
 
 

--------------------------------------------------------------------------------

 
 
Business Day:
 
Non-refundable handling fee of 0.25% flat on the total Term Loan II Facility
amount payable to the Lender within 7 Business Days after the signing of this
Letter or the first drawdown date of Term Loan II, whichever is earlier.
     
Handling Fee:
 
A day (other than Saturday and Sunday) on which banks are open for business in
Hong Kong, the PRC and, if on that day a USD payment is to be made under this
Letter, in New York City.
     
Security:
 
Security Deed over deposit in RMB (or equivalent amount in USD or HKD) with an
amount not less than 105% of drawdown amount pledged by Hong Kong Highpower
Technology Company Limited.
     
Availability Period:
 
Subject to fulfillment of Conditions Precedent and 3 Business Days' prior
written notice, the Term Loan II Facility shall be available for drawdown 2
months from the signing date of this Letter.
     
Drawdown:
 
Each Drawdown under Term Loan II so requested shall be for a minimum amount of
HKD10,000,000.00 and shall be an integral multiple of HKD1,000,000.00 subject to
2 Business Days' prior written notice being given to the Lender.  Any undrawn
amount at the expiry of the Availability Period will be cancelled.
     
Interest Period:
 
One, two or three month(s) as specified by the Borrower in each drawdown or
rollover notice, provided that the selection or nomination of the length of an
Interest Period shall be subject to availability of funds of the Lender.  No
Interest Period shall extend beyond the Final Maturity Date, and if any Interest
Period would extend beyond the Final Maturity Date, it shall be end on the Final
Maturity Date.

 
 
2

--------------------------------------------------------------------------------

 
 
Default Interest:
 
The Lender reserves the right to charge default interest (as well as after
judgment) 7%, over LIBOR or HIBOR, on a day to day basis on any sum which is not
paid when due.
Top Up:
 
If the Loan to Value ("LTV") ratio is higher than 98%, the Borrower shall
promptly and in any case by not later than 3 Business Days after the date of
notification from the Lender, restore the value of the fixed deposit or repay
the outstanding of the Facilities and maintain LTV back to 95%.
Repayment:
 
All amounts outstanding under the Facilities shall be repaid in one lump sum on
the corresponding Final Maturity Date.
Cancellation:
 
Subject to 7 Business Days' prior notice in writing, cancellation is allowed
without fee if the amount cancelled is not replaced by financing from external
sources.  Otherwise a fee of 0.25% flat on the cancelled amount will be
levied.  Amount cancelled cannot be reinstated.
Overriding Right:
 
The Facilities are repayable on demand by the Lender.  The Lender has the
overriding right at any time to require immediate payment and/or cash
collateralization of all or any sums actually or contingently owning to it under
the Facilities.
Conditions
Precedent:
 
The Facilities will be available for usage upon and subject to the followings:
1.All legal documentation in relation to the Facilities executed in a form
satisfactory to the Lender;
2.Copies, certified as true and complete copies of the Borrower's business
registration certificate and certificate of incorporation; memorandum and
articles, identification documents of authorized persons and other relevant
documents in identifying the ultimate beneficiary; and
3.Such other documents relating to any of the matters contemplated herein as may
be deemed usual and necessary by the Lender.
Event of Default:
 
Any failure by the Borrower to pay or repay within 2 Business Days when due or
demand any sum payable under the Facilities.
(1)non-payment
(2)failure to comply with any other obligations subject to agreed remedy periods
if capable of remedy
(3)misrepresentation
(4)cross default
(5)insolvency and analogous events
(6)failure to maintain ownership of the Borrower
(7)unlawfulness
(8)repudiation
(9)material adverse change
 

 
 
3

--------------------------------------------------------------------------------

 
 
Status:
 
The Borrower undertakes to the Lender that they will procure that all its
obligations in connection with the Facilities will at all times rank at least
pari passu with all its other present and future unsecured obligations.
     
Costs and Expenses:
 
All out-of-pocket expenses incurred in connection with the Facilities, including
but not limited to, legal, printing, publicity, communication and signing
expenses incurred by the Lender in the negotiation and execution of the
Facilities will be borne by the Borrower.  The Borrower shall pay such expenses
within 5 Business Days of demand by the Lender.
Taxes:
 
All payments have to be made free and clear of any present and future taxes,
levies or withholdings of whatsoever nature.  In the event that taxes, levies or
deductions are withheld, the Borrower will be required to gross up payments such
that the Lender will receive the same amount as if no such tax, levy or
deduction were levied.
Governing Law:
 
The Facilities shall be governed by the Laws of Hong Kong SAR.



 
Please confirm your acceptance of the terms and conditions by signing and
returning to us the attached copy of this Letter within 60 days from the date of
this Letter. Otherwise, this offer will automatically lapse.
 
Yours faithfully
 
For Wing Lung Bank Limited
 
 
/s/ [illegible
signatures]                                                                                                           
 
Authorised Signatures
 
 
4

--------------------------------------------------------------------------------

 
 
We accept the Facilities and the above terms and conditions.
 
 
/s/ Dangyu
Pan                                                                                                                                          
 
Borrower & Surety: Hong Kong Highpower Technology Company Limited
 
Date:
 
 
5

--------------------------------------------------------------------------------

 


 